—

ND PO PR PO DO DO KH DM | |= |= |= a= a= a= a a oer
N DO om fF W HB |} OD O AN DW OF WD NY FH Oo Oo DAN DD ON FSF W PD

NO
co

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ANTHONY HOSKINS, NO. CV 19-2414-JGB (AGR)

Plaintiff,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
R. FRANKLIN, et al.,

Defendants.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
file, and the Report and Recommendation of the United States Magistrate Judge. No
objections to the Report have been filed. The Court accepts the findings and
recommendation of the Magistrate Judge.

IT IS ORDERED that Defendants’ motion to dismiss the complaint is
GRANTED IN PART AND DENIED IN PART as follows:

(1) Defendants’ motion to dismiss the Eighth Amendment claim is denied;

(2) Defendants’ motion to dismiss the due process claim is granted; and

(3) Plaintiff is granted leave to file a First Amended Complaint within 30 days
after entry of this order.

lf Plaintiff elects not to file a First Amended Complaint, this action will proceed

solely on his Eighth Amendment claim.

 
—

BN PO PR PO PD DO KH KD | |= |= |= a= a a a a er
N DO om fF W HB |} OD O AN DOF WO NY FH Oo Oo DANN DD ON FSF W PD

NO
co

 

If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
days after entry of this Order, it must bear the docket number assigned to this case,
be labeled “Second Amended Complaint,” and be complete in and of itself without
reference to the original complaint, attachment, pleading or other documents.

The Clerk is DIRECTED to provide Plaintiff with a blank civil rights complaint.

The case is referred back to the Magistrate Judge for further proceedings.

gy _

= ; RNAL
ied States District Judge

    

DATED: _ March 31, 2020

 

U

 
